           Case 1:20-cv-00151-NRB Document 9
                                           7 Filed 05/26/20 Page 1 of 2

Sheehan & Associates, P.C.                         505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                      tel. 516.303.0552     fax 516.234.7800

                                                             May 26, 2020
District Judge Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                         Re: 1:20-cv-00151-NRB
                                                             Darby v. Prairie Farms Dairy, Inc.
Dear District Judge Buchwald:

        This office represents the plaintiff. In accordance with your Honor's Individual Practices,
plaintiff and defendant request an extension of sixty (60) days for defendant to file an answer or
respond to the complaint.

       The original date by which defendant is required to answer or respond is Friday, May 29,
2020. The parties request this date be extended to Tuesday, July 28, 2020. There have been no
previous requests for an extension of this date. No previous request was granted or denied.
Defendant consents to and joins plaintiff in the present request.

        The reason for the request is to provide the parties additional time to consider how to
proceed, such as a motion to dismiss or answer by defendant, an amended complaint by plaintiff
or a resolution of the issues based on good faith discussions and voluntary exchange of relevant
information. This request is submitted at least 48 hours prior to the original compliance date. This
request does not affect any other scheduled dates. Thank you.

                                                             Respectfully submitted,

                                                             /s/Spencer Sheehan
                                                             Spencer Sheehan




Dated: May 26, 2020
          Case 1:20-cv-00151-NRB Document 9
                                          7 Filed 05/26/20 Page 2 of 2



                                       Certificate of Service

I certify that on May 26, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
